Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claims 1, 9-10, 12-19, and newly submitted claims 21-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original presented invention is directed to an electrocatalytic method for a catalyst comprising carbon nanoparticles while the amended claims and the newly submitted claims are directed to an electrocatalytic method for a catalyst comprising nitrogen-functioned graphene oxide sheet (e.g. withdrawn species A5) and nitrogen-functioned carbon nanostructure (e.g. withdrawn species A6), respectively. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 9-10, 12-19, and 21-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1, 9-10, 12-19, and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing oxygen reduction reaction by an electrocatalyst comprising nitrogen-functioned graphene oxide sheet or nitrogen-functioned carbon nanostructures, does not reasonably provide enablement for enhancing any other reaction by any other catalyst.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 

The claimed invention is directed to a method of preparing an electrocatalyst which comprises steps of casting a catalyst ink on an electrode and drying the catalyst ink while subjecting the catalyst ink to an electric field to enhance the catalytic activity of the electrode for a chemical reaction as cited in claims 1 and 21. 
The instant specification demonstrates various examples to show that nitrogen-functioned graphene oxide sheets (PNG) provided on an electrode can enhance an electrocatalytic activity for oxygen reduction reaction and such electrocatalyst is prepared by casting a catalyst ink comprising nitrogen-functioned graphene oxide sheet on an electrode and drying the catalyst ink while subjecting the catalyst ink to an electric field (Examples).No other working examples are provided to show that nitrogen-functioned graphene oxide  sheet could have catalytic action on any other chemical reaction or nitrogen-functioned carbon nanostructure could have catalytic action on any other chemical reaction. That is, the instant specification does not provide support that any other catalyst prepared from the same method could enhance any other chemical reaction. Therefore, the scope of invention that the applicant intends to claim appears to be so broad that any kind of catalyst provided on an electrode could enhance any kind of chemical reaction.
 After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how to prepare an electrocatalyst to enhance what kind of chemical reaction. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency to the parent claim, claims 9-10, 12-19, and 22-31 are rejected.
Response to Arguments
In response to the arguments regarding rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  as stated in the previous office action, the instant specification demonstrates various examples to show that nitrogen-functioned graphene oxide sheets (PNG) provided on an electrode can enhance an electrocatalytic activity for oxygen reduction reaction and such electrocatalyst is prepared by casting a catalyst ink comprising nitrogen-functioned graphene oxide sheet on an electrode and drying the catalyst ink while subjecting the catalyst ink to an electric field (Examples). However, the instant specification does not provide support that any other catalyst (e.g. nitrogen-functioned carbon nanostructure) prepared from the same method could enhance any other chemical reaction (e.g. only for oxygen reduction). Therefore, rejections will be maintained.
It should be noted that the amended claim 1 and the newly submitted claims are directed to an invention that is independent or distinct from the invention originally claimed. Therefore, claims 1, 9-10, 12-19, and 21-31 are withdrawn from consideration as being directed to a non-elected invention.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795